Citation Nr: 1343003	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-06 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a cerebrovascular accident (CVA) with short-term memory loss, anxiety, depression, and disequilibrium.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1977 and from February 2003 to October 2003.  The Veteran had additional periods of inactive duty for training (INACDUTRA) service, including, in pertinent part, a period from June 21, 2006, to June 25, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim.  Jurisdiction over the Veteran's claim has since been transferred to the RO in Pittsburgh, Pennsylvania. 

In September 2011, the Veteran testified before the undersigned during a Travel Board hearing at the Pittsburgh RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's claim must be remanded for further development.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In general, the law provides that a veteran may be granted service connection for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  The phrase "active military service" includes, in pertinent part, any period of INACDUTRA service during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106 (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2013).  In other words, service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Turning to the facts in the instant case, as noted above, the Veteran had a period of INACDUTRA service from June 21, 2006, to June 25, 2006.  On June 28, 2006, following the end of this period of INACDUTRA service, the Veteran experienced an abrupt onset of left-sided weakness, and he was diagnosed variously with an acute CVA or a transient ischemic attack (TIA).  The Veteran contends that he experienced this CVA or TIA as a direct result of an injury, namely stress, that he incurred during his June 2006 period of INACDUTRA service.  The Veteran has not been afforded with an examination addressing whether the Veteran experienced an in-service injury that led him to experience a CVA or TIA several days following his separation from INACDUTRA service.  The Veteran should be afforded with such an examination on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for a CVA with short-term memory loss, anxiety, depression, and disequilibrium, since the time of his June 2006 CVA or TIA.  Once signed releases are received from the Veteran, obtain all private treatment records that have not been previously obtained.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Following completion of the above, schedule the Veteran for an examination with a VA examiner of appropriate expertise to determine the nature and etiology of his CVA with short-term memory loss, anxiety, depression, and disequilibrium.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  The examiner should perform any studies deemed appropriate.  Following an examination of the Veteran and a consideration of the Veteran's personal statements, the examiner should address the following issues:

	a) Describe the nature of the Veteran's CVA with short-term memory loss, anxiety, depression, and disequilibrium.

b) Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that any currently-diagnosed disability relating to the Veteran's CVA with short-term memory loss, anxiety, depression, and disequilibrium is the result of an injury incurred during the Veteran's period of INACDUTRA service from June 21, 2006 to June 25, 2006.  The answer to this question should be negative if it is found that the Veteran's disability is the result of a disease process, rather than an acute injury.

For the purpose of this opinion, the Board is mindful of the lack of medical records associated with this period of INACDUTRA service.  Accordingly, the examiner should carefully consider the Veteran's lay statements regarding his in-service experiences, such as feeling stress, from June 21, 2006 to June 25, 2006 in order to render the requested opinion.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

